Exhibit 10(p)

 

 

NYWDB0101

 

THIS THIRD AMENDMENT TO LEASE dated as of August 30, 2005, made by and between
LAKE PARK 1000 WOODBURY LLC and CLK-HP 1000 WOODBURY LLC, having an office at
7600 Jericho Turnpike Woodbury, New York 11797, as Landlord, and ING, NORTH
AMERICA INSURANCE CORPORATION, successor in interest to RELIASTAR LIFE INSURANCE
COMPANY OF NEW YORK successor in interest to RELIASTAR BANKERS SECURITY LIFE
INSURANCE COMPANY a/k/a THE NORTH ATLANTIC LIFE INSURANCE COMPANY OF AMERICA,
having an office at 151 Farmington Avenue, Hartford, Connecticut 06156, as
Tenant.

 

WITNESSETH

 

WHEREAS, Landlord is the owner of the real property and building located thereon
commonly known as and located at 1000 Woodbury, New York 11797 (the “Building”);

 

WHEREAS, pursuant to that certain Agreement of Lease dated as of August 11,
1995, as amended on May 31, 2001 and August 26, 2002 (as amended, hereinafter
referred to as the “Lease;” all capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Lease, respectively), Landlord’s
predecessor-in-interest leased to Tenant a portion of the Second (2nd) floor in
the Building which shall be deemed to consist of Four Thousand, Nine Hundred and
Forty-Three (4,943) rentable square feet and which premises are more
particularly described in the Lease (hereinafter referred to as the “Original
Premises”) for term which expires on October 31, 2007 (the “Original Expiration
Date”);

 

WHEREAS, Tenant no longer requires the entire Original Premises within which to
operate its business and desires to surrender and vacate a portion of the
Original Premises consisting of One Thousand, Nine Hundred and Ninety-Six
(1,996) rentable square feet (the “Surrendered Premises”) and remain in Two
Thousand, Nine Hundred and Forty-Seven (2,947) rentable square feet (the
“Demised Premises”);

 

WHEREAS, Landlord must construct a demising wall as set forth on Exhibit “B”
(the “Demising Work”) in order to effect the reduction of the Original Premises;

 

WHEREAS, Landlord and Tenant desire to modify the Lease, as hereinafter
provided;

 

NOW, THEREFORE, in consideration of the mutual agreements of the parties
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

ARTICLE-1 SURRENDER AND RELEASE OF THE SURRENDERED PREMISES

 

SECTION 1.01.A.  Commencing on the date upon which Landlord substantially
completes the Demising Work (the “Surrender Date”), Tenant agrees to and does
hereby surrender all of its right, title and interest in and to the Lease solely
with respect to the Surrendered Premises, together with the leasehold estate
thereof, and all rights, title and interest of Tenant in and to the Surrendered
Premises created thereby. Commencing on the Surrendered Date, Landlord hereby
agrees to and does hereby release Tenant from each and every covenant, duty,
debt and obligation on Tenant’s part to be performed, pursuant to the Lease
solely with respect to the Surrendered Premises, that may accrue and become
performable, due or owing from and after the Surrender Date, except for those
matters specifically provided for herein and which pursuant to the Lease
expressly survive its expiration or sooner termination.

 

 

Page 1 of 5

ing amendment #3033 ver13 execution (2).doc

 


--------------------------------------------------------------------------------



 

 

 

B.    In the event that Tenant fails to vacate and surrender the Surrendered
Premises on the Surrender Date, then in such event Tenant shall be obligated to
pay Landlord’s use and occupancy charges at the rate as herein specified below,
until Tenant vacates the Surrendered Premises, in addition to all other rights
and remedies provided to Landlord pursuant hereto.

 

C.   In the event that Tenant retains possession of the Surrendered Premises, or
any part thereof, after the Surrender Date for any reason whatsoever, without
the prior written approval of Landlord, Tenant shall: (i) pay to Landlord use
and occupancy charges, at two times the Fixed Rate provided for in the Lease for
the time that Tenant remains in possession of the Surrendered Premises prorated
on a daily basis, (ii) provided that Tenant does not surrender possession within
two (2) business days following written notice of its failure to do so, pay to
Landlord all damages including fees of counsel incurred in connection therewith)
sustained directly by reason of Tenant’s retention of possession of the
Surrendered Premises, but excluding any consequential damages; and (iii)
provided that Tenant does not surrender possession within two (2) business days
following written notice of its failure to do so, be in default under the Lease
and Landlord shall be entitled to all rights and remedies provided therein.

 

SECTION 1.02. Tenant, for itself and its legal representatives, successors and
assigns, covenants and represents to Landlord as follows:

 

(a)    Tenant has full right, authority and power to surrender all of its right,
title and interest in and to the Lease solely with respect to the Surrendered
Premises; and

 

(b)    Tenant has not assigned, transferred, pledged or otherwise encumbered all
or any part of its right, title and interest in and to the Lease and / or
Surrendered Premises and the Lease is now and will, on the date hereof and on
the Surrender Date be free and clear of any liens and encumbrances made by
Tenant.

 

(c)    Tenant is not on the date hereof, and will not on the Surrender Date, be
in default under any of the terms of the Lease, having performed all of the
obligations imposed upon Tenant thereunder, and as of the date hereof, the Lease
is in full force and effect and enforceable in accordance with its terms; and

 

(d)    Tenant has no knowledge of any default in the performance and observance
of any obligations contained in the Lease, to be kept, observed and performed by
Tenant, or any condition, which with the giving of notice or passage of time, or
both, would constitute a default under the Lease.

 

ARTICLE – 2 LEASE AMENDMENTS

 

SECTION 2.01. Effective as of the Surrender Date, the Lease is hereby modified
as follows:

 

A. The term “Demised Premises” is hereby amended as follows:

 

“Demise premises,” “New Premises,” and similar references shall mean that space
on the Second (2nd) floor of the Building delineated on the floor plan(s)
attached to this Third Amendment to Lease as exhibit “A-1” and which shall be
deemed to contain Two Thousand, Nine hundred an Forty-Seven (2,947) square feet
of rentable space.”

 

 

Page 2 of 5

ing amendment #3033 ver13 execution (2).doc

 


--------------------------------------------------------------------------------



 

 

 

 

B.  Section 3.1 of Article III of the Lease entitled “Basic Rent - - “Additional
Rent” and all previous amendment provisions related thereto are hereby deleted
in its entirety and a new section is added as follows:

 

“All rent and additional rent shall be sent to Landlord in care of Woodbury
Office Seven LLC, P.O. Box 422, Laurel, New York 11948-422 in advance on the
first day of each month without notice and demand and without abatement,
deduction or set off of any amount whatsoever based on the following schedule,
except as otherwise specifically provided for in the Lease to the contrary.

 

Period Covered

Annual Basic Rent

Monthly Basic Rent

July 1, 2005 to October 31, 2005

$71,464.801

$5,955.40

November 1, 2005 to October 31, 2006

$73,792.92

$6,149.41

November 1, 2006 to October 31, 2007

$76,179.95

$6,348.29

 

 

C.   Section 1.1 shall be amended to provide that: (i) the number of reserved
parking spaces in the executive parking lot shall be reduced from two (2) to one
(1) reserved parking space, and (ii) the number of unreserved spaces available
for Tenant shall be not less than ten (10).

 

D.   Section 2.5 of the Lease is hereby deleted in its entirety it being agreed
and understood that Tenant no longer has the right to terminate this Lease
before the Expiration Date.

 

E.    Section 3.4 A of Article III of the Lease is hereby deleted in its
entirety and a new Section 3.4A is hereby added as follows:

 

“A” Landlord and Tenant covenant and agree that for purposes of this Article, or
at such other place as the term “proportionate,” “pro-rata share,” or words of
similar import and intent are used in the Lease, Tenant’s shall constitute
1.29%.”

 

F. The third paragraph of Section 4.6 of the Lease is hereby amended as follows:

 

“Tenant shall pay the sum of $7,367.57 per year payable in equal monthly
installments of $613.96 in advance. In the event that any time during the term
of this Lease, Landlord’s cost per KWh shall be increased above $.16 per KWh
(the average annual KWh in effect during the last 12 months) then, in that event
upon presentation to Tenant of reasonable documentation evidencing such
increasing, the percentage of such increase shall be paid to the Landlord as
additional rent as hereinabove provided.”

 

G. Article XVII of the Lease entitled “Notices” is hereby amended to provide
that all notices to Landlord shall be sent to Landlord in care of Woodbury
Office Seven, LLC 7600 Jericho Turnpike, Woodbury, New York 11797, and all
notices to Tenant shall be sent to ING North America Insurance Corporation, 151
Farmington Avenue (TN41), Hartford, Connecticut 06156 with a copy to Mayo Crowe,
LLC, 185 Asylum Street, Hartford, Connecticut 06103, Attention: William R.
Crowe.

 

 

1This number is for information and reference only as the period is a partial
year

 

 

Page 3 of 5

ing amendment #3033 ver13 execution (2).doc

 


--------------------------------------------------------------------------------



 

 

 

 

ARTICLE - 3 THE SURRENDERED PREMISES WORK

 

SECTION 3.01.            Tenant acknowledges that it presently occupies the
Demised Premises and that Landlord shall have no obligation whatsoever to
perform any built-out or similar work to Demised Premises, and Tenant agrees to
accept same in “AS IS” physical order and condition on the Surrender Date and
without any representation or warranty, express or implied, in fact or by law,
by Landlord, and without recourse to Landlord, as to title thereto, the nature,
condition or usability thereof or as to the use or occupancy which may be made
thereof. Notwithstanding the foregoing, Landlord agrees, at Tenant’s cost and
expense, without markup or profit to Landlord, not to exceed Sixteen Thousand
and 00/100 Dollars ($16,000.00), which amount shall be paid within ten (10) days
after completion of such work, to perform all of the work more particularly
described on EXHIBIT “B” annexed hereto and made a part hereof (the “Surrendered
Premises Work”). The Surrendered Premises Work, the Demising Work, and any other
work pursuant to this Section shall be completed in a good and workmanlike
manner, in accordance with all applicable laws and regulations. Landlord shall
in no way be liable for any loss, damage, or expense to Tenant’s merchandise,
trade fixtures, furniture, furnishings, inventory and equipment, or
inconvenience, or annoyance, or injury to the business of Tenant resulting in
any way from the Surrender Premises Work or the Demising Work, except for gross
negligence or willful misconduct of Landlord. Tenant shall, at its own cost and
expense, remove all of Tenant’s property from the Surrendered Premises and that
portion of the Demised Premises as Landlord shall reasonably require in order to
perform the Surrendered Premises Work and Demising Work. Tenant may elect to
require Landlord to install a building standard suite entry door(s) for the
Demised Premises, provided that such work shall be at Tenant’s expense without
markup or profit to Landlord, to be paid within ten (10) days after completion
of such work not to exceed Four Thousand Five Hundred and 00/100 ($4,500.00),
which work shall be performed in a good and workmanlike manner in accordance
with all applicable laws and regulations. Within ten (10) days following the
occurrence of the Surrender Date, Landlord and Tenant shall execute a statement
confirming the date of such occurrence. On and after the date hereof, Tenant
shall vacate the Surrendered Premises, to the extent and take such other action,
as may be reasonably required by Landlord in order for Landlord to complete the
Demising Work. Subject to unavoidable delays, Owner agrees to commence the
Demising Work within ten (10) days from the full execution and delivery of this
Third Amendment to Lease and to diligently pursue its completion.

 

ARTICLE - 4 BROKERS

 

SECTION 4.01.            Tenant represents that in connection with this Third
Amendment to Lease it dealt with no broker, nor has Tenant had any
correspondence or other communication in connection with this Third Amendment to
Lease with any other person who is a broker, other than Woodbury Office
Management, LLC (the “Brokers”) and that so far as Tenant is aware no broker
negotiated this Third Amendment to lease, other than the Brokers. Each party
hereby indemnifies the other party and holds it harmless from any and all loss,
cost, liability, claim, damage, or expense (including court costs and attorneys’
fees) arising out of any inaccuracy of the above representation. Landlord agrees
to pay the Brokers their commission pursuant to separate written agreement.

 

ARTICLE – 5 NO OTHER CHANGES

 

SECTION 5.01.            All other terms, covenants and conditions of the Lease,
including without limitation, Tenant’s renewal option pursuant to Paragraph
Eighth of the Second Amendment to Lease provided that the rent schedule therein
shall be proportionately reduced based upon the reduction of the Demised
Premises and all exhibits and schedules thereto as modified hereby shall remain
in full force

 

 

Page 4 of 5

ing amendment #3033 ver13 execution (2).doc

 


--------------------------------------------------------------------------------



 

 

 

and effect, are hereby ratified, confirmed and incorporated herein by reference
as though set forth fully herein at length.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this THIRD AMENDMENT TO
LEASE as of the date and year first above written.

 

LAKE PARK 1000 WOORBURY LLC, (Landlord)

 

 

By:

/s/ Andrew Greenspan

 

Name:

Andrew Greenspan

 

Title:

Authorized Signatory

CLK-HP1000 WOODBURY LLC, (Landlord)

 

 

By:

/s/ Andrew Greenspan

 

Name:

Andrew Greenspan

 

Title

Authorized Signatory

 

ING NORTH AMERICA INSURANCE CORPORATION, (Tenant)

 

 

By:

/s/ Ronald Falkner

 

Name:

Ronald Falkner

Title:

Vice President

 

 

 

 

Page 5 of 5

ing amendment #3033 ver13 execution (2).doc

 


--------------------------------------------------------------------------------



 

 

 

Exhibit “A”

 

 

Omitted.

 

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT A-1

 

 

Omitted



 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT – B

 

WORK LETTER

 

ING

1000 Woodbury Road

Woodbury, NY 11797

 

June 4, 2005

 

1.

PARTITIONING

Landlord shall extend an existing partition as shown on the attached plan to
create a demising partition separating the premises from the area to be occupied
by Delta Funding. This partition shall extend to the underside of the floor
above, included in the work is the removal of existing doors and constructing a
partition in its place. The amount of such partitioning shall be as indicated on
the plan attached marked as exhibit C. Landlord shall remove and dispose of
existing partitions as required to complete the work of this alteration.

 

Fire rated enclosures of all columns, air shafts and demising partitions shall
be constructed in accordance with the requirements of the New York State Uniform
Fire Prevention and Building Code.

 

All partition work shall be completed in accordance with Landlord’s Building
Standards.

 

2.

DOORS AND BUCKS

Landlord shall remove the existing doors and metal frames as necessary to
complete the work noted on the plan attached.

 

3.

PAINTING AND FINISHES

Landlord shall finish the new walls to match the finishes in the existing
premises.

 

4.

FLOORING

All flooring to remain however, Landlord shall install new cover base to match
existing on any new walls.

 

5.

CEILING

Landlord shall replace ceiling tile at the new demising wall installation.
Landlord will use its best efforts to match the existing ceiling tiles.

 

6.

ELECTRIC

Landlord shall furnish and install new electric outlets, switches and circuitry
in accordance with the National Electric code that may be required to achieve
the work noted on the plan. Power wiring of the Tenant’s equipment is not
included unless outlined in this exhibit or indicated on the plan attached. All
wiring and related equipment for the Tenant’s telephone, computer, security,
closed circuit television and other systems shall be furnished and installed by
the tenant at the Tenant’s sole cost and expense. All existing and/or new shall
be wired from the existing electrical distribution system.

 

7.

LIGHTING

Landlord shall relocate the existing lighting in order to accommodate the new
office layout per the attached marked as exhibit A-1.

 

8.

HEATING VENTILATION AND AIR CONDITIONING

Landlord shall reconfigure the existing supply registers and return grilles in
the area directly affected by the work of this alteration. This work shall be
completed in accordance with the original building design criteria and building
standards.



 

 


--------------------------------------------------------------------------------



 

 

 

 

9.

FIRE ALARM

Landlord shall supply and install smoke detectors, pull stations, strobes and
all pertinent wiring, etc. connected to the building fire alarm system. All work
completed shall be in compliance with National Fire and Safety Codes and the
Nassau County Fire Marshall.

 

10.

MISCELLANEOUS

Tenant may provide and install the following items at the Tenant’s sole cost and
expense:

 

1.     All furniture and equipment including the secretarial stations, unless
otherwise indicated in this exhibit.

2.      All signage and internet directories.

3.      All built-in cabinetry including workstations, bookshelves, etc.

4.      Appliances and vending machines.

 

11.

NOTES

Tenant shall be responsible to relocate the existing furniture and files as
necessary to complete the construction work outlined in this exhibit. Tenant
shall be responsible for disconnecting, moving and storage of the computers and
telephone equipment, and shall pack all other items (personal or business)
necessary to facilitate the safe moving of the Tenant’s furniture.

 

Tenant shall provide to the Landlord, within fourteen (14) working days from the
signing of this agreement all finishes and special requirements for electrical
outlets indicated, blocking or finishes so as not to delay the construction
schedule. All subcontractors, hired by the Tenant shall coordinate schedules and
moves with the Landlord’s office to ensure a smooth and controlled construction
sequence.

 

All delays caused as a result of changes by the Tenant shall not modify the date
of possession and the commencement of rent payments by the Tenant.

 

All work of this alteration shall be completed during normal business hours.

 

End of Section

 

 

 

 

 

 

 